Per Curiam:
The material facts of this case bring it within the rule laid down in the opinion in State Board of Pharmacy v. Rhinehardt (116 App. Div. 495), argued and decided herewith, and upon the authority of. the decision therein the order is reversed, with ten dollars costs and disbursements, and motion for change of place of trial granted, without costs.
Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Scott, JJ.; Ingraham^ J., dissented.
Order reversed, with ten dollars costs and disbursements, and motion granted, without costs.